SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUSES DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund The following information replaces the existing disclosure contained under the “Portfolio Manager(s)” sub‐heading of the “MANAGEMENT” section of each fund’s summary prospectus. Pankaj Bhatnagar, PhD, Managing Director. Portfolio Manager of the fund. Joined the fund in 2013. Louis Cucciniello, Managing Director. Portfolio Manager of the fund. Joined the fund in 2013. Darwei Kung, Director. Portfolio Manager of the fund. Joined the fund in 2013. Please Retain This Supplement for Future Reference May 20, 2014 PROSTKR‐388
